OPTION TO PURCHASE AGREEMENT THIS AGREEMENT made as of the 30th day of September, BETWEEN: American Mining Corporation, of Osborn Idaho, with offices at 1028 East Larch Ave Osburn, Idaho 83849 (hereinafter referred to as the "Vendor") PARTIES OF THE FIRST PART AND: STEVENS RESOURCES, INC., a company duly incorporated under the laws of the State of Nevada, having an office at 1818 West Francis, Ste. 196, Spokane, WA 99208 (hereinafter referred to as "SRI") OF THE SECOND PART WHEREAS: A. Vendor is the sole beneficial owner of 100% of four (4) en bloc unpatented mining claims located in Stevens County known as the Young American Lead-Zinc Mine Property.The property is located SW ¼ of Section 28, and NW ¼ of Section 33, both Township 38N Range 38E Willamette Meridian, Stevens County Washington. The property is about 15 mile north of Kettle Falls, Washington.As described in Schedule "A" attached hereto and forming part hereof (hereinafter together with any form of successor or substitute mineral tenure called the "Claim"). B. The parties now wish to enter into an agreement granting to SRI the exclusive right and option to acquire an undivided 100% of the right, title and interest in and to the Claim on the terms and conditions as hereinafter set forth. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and the mutual promises, covenants and agreements herein contained, the parties hereto agree as follows: 1. INTERPRETATION 1.1 In this Agreement: (a) "Effective Date" means the date that both parties have signed this Agreement; (b) "Mineral Products" means the products derived from operating the Claim as a mine; (c) "Net Smelter Returns" means the proceeds received by SRI from any smelter or other purchaser from the sale of any ores, concentrates or minerals produced from the Claim after deducting from such proceeds the following charges only to the extent that they are not deducted by the smelter or other purchaser in computing the proceeds: (i) the cost of transportation of the ores, concentrates or minerals from the Claim to such smelter or other purchaser, including related transport; 1 (ii) smelting and refining charges including penalties; and (iii) marketing costs. (d) "Option" means the option granted by Vendor to SRI pursuant to Section 3; (e) "Operating the Claim as a mine" or "Operation of the Claim as a mine" means any or all of the mining, milling, smelting, refining or other recovery of ores, minerals, metals or concentrates or values thereof, derived from the Claim; (f) "Dollars ($)" means legal currency of the United States. 2. REPRESENTATIONS AND WARRANTIES 2.1 SRI represents and warrants to Vendor that: (a) SRI is a body corporate duly incorporated, organized and validly subsisting under the laws of its incorporating jurisdiction; (b) SRI has full power and authority to carry on its business and to enter into this Agreement and any agreement or instrument referred to or contemplated by this Agreement; (c) neither the execution and delivery of this Agreement nor any of the agreements referred to herein or contemplated hereby, nor the consummation of the transactions hereby contemplated will conflict with, result in the breach of or accelerate the performance required by any agreement to which SRI is a party; and (d) the execution and delivery of this Agreement and the agreements contemplated hereby will not violate or result in the breach of laws of any jurisdiction applicable or pertaining thereto or of SRI's constantan documents. 2.2 Vendor represents and warrants to SRI: (a) the Claim consists of the mineral claims YAM 1-4.The property is located SW ¼ of Section 28, and NW ¼ of Section 33, both Township 38N Range 38E Willamette Meridian, Stevens County Washington which has been duly and validly staked and recorded, as accurately described in Schedule "A", is presently in good standing under the laws of the jurisdiction in which it is located and, except as set forth herein, is free and clear of all liens, charges and encumbrances; (b) Vendor is the sole beneficial owner of a 100% interest in and to the Claim and has the exclusive right to enter into this Agreement and all necessary authority to dispose of an undivided 100% interest in and to the Claim in accordance with the terms of this Agreement; (c) no person, firm or corporation has any proprietary or possessory interest in the Claim other than Vendor and no person is entitled to any royalty or other payment in the nature of rent or royalty on any minerals, ores, metals or concentrates or any other such products removed from the Claim; 2 (d) neither the execution and delivery of this Agreement nor any of the agreements referred to herein or contemplated hereby, nor the consummation of the transactions hereby contemplated will conflict with, result in the breach of or accelerate the performance required by any agreement to which Vendor is a party or by which he is bound; (e) the execution and delivery of this Agreement and the agreements contemplated hereby will not violate or result in the breach of the laws of any jurisdiction applicable or pertaining thereto. 2.3 The representations and warranties hereinbefore set out are conditions on which the parties have relied in entering into this Agreement and will survive the acquisition of any interest in the Claim by SRI and each party will indemnify and save the other party harmless from all loss, damage, costs, actions and suits arising out of or in connection with any breach or any representation, warranty, covenant, agreement or condition made by the other party and contained in this
